[Letterhead of Cadwalader, Wickersham & Taft LLP] December 23, 2011 Katherine Hsu, Esq. Office Chief Division of Corporate Finance Office of Structured Finance United States Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: UBS Commercial Mortgage Securitization Corp. Registration Statement on Form S-3 (File No. 333-177354) Filed on October 17, 2011 Dear Ms. Hsu: We are counsel to UBS Commercial Mortgage Securitization Corp. (the “Registrant”) under the above-captioned registration statement (the “Registration Statement”).We have reviewed your letter dated November 10, 2011 (the “Comment Letter”), transmitting comments of the staff of the Division of Corporation Finance (the “Staff”) of the Securities and Exchange Commission (the “Commission”) and have discussed the comments contained in the Comment Letter with various representatives of the Registrant.Capitalized terms used herein without definition have the meanings given them in the base prospectus (the “Base Prospectus”) or form of prospectus supplement (the “Prospectus Supplement”) contained in Pre-Effective Amendment No. 1 to the Registration Statement (“Amendment No. 1”) submitted herewith.Enclosed herewith are two courtesy copies of Amendment No. 1, both of which have been marked to show changes implemented in response to the requests of the Staff in the Comment Letter. For your convenience, the Staff’s comments are repeated in italics below, followed by the Registrant’s responses.References to page numbers in Amendment No. 1 are to the marked versions. General 1. We note that the trust fund may include delinquent mortgage loans in a mortgage asset pool. On page 35 of the base prospectus, we note that you state that “delinquent mortgage loans will constitute less than 20% by dollar volume of the related mortgage pool as of the date of issuance of the related series.” General Instruction I.B.5.(a)(ii) of Katherine Hsu, Esq.
